                 IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF HAWAI‘I


PATSY NAOMI SAKUMA,                              Case No. 16-cv-00274-DKW-KJM

            Plaintiff,                           ORDER DENYING MOTION FOR
                                                 RELIEF FROM JUDGMENT AND
      vs.                                        ORDER

ASSOCIATION OF APARTMENT
OWNERS OF THE TROPICS AT
WAIKELE, et al.,

            Defendants.



      On October 28, 2016, this action was dismissed with prejudice because (1) the

Court lacked subject matter jurisdiction under Rooker-Feldman; (2) the First

Amended Complaint failed to state a plausible claim under the Racketeer Influenced

and Corrupt Organizations Act (RICO); and (3) the Court declined to exercise

supplemental jurisdiction over the remaining state claims (“the October 28, 2016

Order”). Dkt. No. 95. Plaintiff Sakuma then appealed and petitioned the U.S.

Supreme Court, but without any success. Now, Sakuma asks for relief from the

October 28, 2016 Order because of legal errors allegedly made therein and an

intervening change in the law (“the motion for relief”). For the reasons discussed

herein, neither of those arguments warrant providing Sakuma relief from the
October 28, 2016 Order and, therefore, the motion for relief is DENIED.

                             RELEVANT BACKGROUND

       The procedural and factual background of this action, as well as the many

other actions involving Sakuma and some of the defendants, is set forth in the

October 28, 2016 Order. Dkt. No. 95 at 2-13. The Court picks up with rulings in

that Order. First, the Court found that the First Amended Complaint (FAC) failed

to establish the Court’s subject matter jurisdiction over this action in light of the

Rooker-Feldman doctrine. 1 More specifically, the Court found that, because

Sakuma sought to overturn final state court decisions, Rooker-Feldman barred

exercising jurisdiction over her claims. The Court also rejected all of Sakuma’s

arguments for why Rooker-Feldman was inapplicable. Second, the Court found

that the FAC failed to state a plausible claim under RICO. Further, because

Sakuma’s RICO claim was the only claim involving federal law, the Court declined

to exercise supplemental jurisdiction over her remaining state law claims.

       The October 28, 2016 Order was entered roughly a month after a hearing on

the various motions to dismiss that had been filed in this action. At said hearing,

the Court stated that this case would be dismissed with a written order to follow.

Dkt. No. 87. A week after the hearing, but before issuance of the October 28, 2016



1
 Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v.
Feldman, 460 U.S. 462 (1983).
                                                2
Order, Sakuma filed a notice of appeal of the Court’s oral pronouncement. Dkt.

No. 88.

      On December 21, 2017, the Ninth Circuit Court of Appeals affirmed the

dismissal of this action. Dkt. No. 97. More specifically, the Ninth Circuit stated

that it could affirm on any basis supported by the record and concluded that

dismissal was proper “because Sakuma failed to allege facts sufficient to state a

plausible RICO claim.” Id. at 2 (citations omitted). The Ninth Circuit also stated

that it would not consider matters “not specifically and distinctly raised and argued

in the opening brief.” Id. (citation omitted). On May 1, 2018, the Ninth Circuit

denied Sakuma’s petitions for panel rehearing and rehearing en banc. Dkt. No. 99.

On October 9, 2018, the U.S. Supreme Court denied Sakuma’s petition for a writ of

certiorari. Dkt. No. 102. On December 6, 2018, the Supreme Court denied

Sakuma’s petition for rehearing.

      Sakuma then filed the instant motion for relief on April 30, 2019 before this

Court. Dkt. No. 104. On May 14 and 15, 2019, certain defendants filed

oppositions to the motion for relief. Dkt. Nos. 110, 111. On May 30 and 31, 2019,

Sakuma replied to the two oppositions. Dkt. Nos. 115, 116. The Court has

elected, pursuant to Local Rule 7.2(d), to decide the motion for relief without a

hearing. Dkt. No. 106.




                                          3
                                   LEGAL STANDARD

       Sakuma moves under Rule 60(b)(6) of the Federal Rules of Civil Procedure.

Dkt. No. 104. Pursuant to Rule 60(b)(6), a court may relieve a party from a final

judgment or order for “any other reason that justifies relief.” Fed.R.Civ.P.

60(b)(6).      In addition, a Rule 60(b) motion must be filed within a reasonable time.

Fed.R.Civ.P. 60(c)(1).

                                       DISCUSSION

       In her opening memorandum, Dkt. No. 104-1, Sakuma provides two reasons

why she should be provided relief from the October 28, 2016 Order. The first

reason is a number of purported legal errors that this Court made in finding that

Rooker-Feldman barred exercising subject matter jurisdiction over this action. The

second reason is a purported change in the law since entry of the October 28, 2016

Order. 2 The Court addresses each reason in turn.

       First, Sakuma asserts that a number of legal errors were made when the Court

found the exercise of subject matter jurisdiction to be barred by Rooker-Feldman.

Sakuma also appears to assert that the Ninth Circuit erred in not correcting this

Court’s purported legal errors. None of the ascriptions of error, however, are

determinative of whether Sakuma may be relieved from the October 28, 2016 Order.


2
 Sakuma also asserts that the Ninth Circuit’s affirmance of the dismissal of this action does not
have “preclusive effect….” Dkt. No. 104-1 at 19. Even if true, that is not a reason for relieving
Sakuma from the October 28, 2016 Order.
                                                4
This is because the Court also dismissed this action due to the failure to allege a

plausible RICO claim in the FAC. As previously stated, in affirming the dismissal

of this action, the Ninth Circuit concluded that dismissal was proper because

Sakuma failed to allege facts sufficient to state a plausible RICO claim. In other

words, in order for legal error to justify relief from the October 28, 2016 Order, at a

bare minimum, such error would need to involve the RICO claim, the only alleged

basis for the exercise of jurisdiction. None of the ascriptions of error, however,

concern the RICO claim. Therefore, irrespective of anything else that may be

required for legal error to justify relief from a final judgment or order, the purported

legal errors here do not justify the relief sought. As a result, the motion for relief is

denied to the extent it relies on purported legal errors.

       Second, Sakuma argues that a case decided by the Seventh Circuit Court of

Appeals since entry of the October 28, 2016 Order constitutes an intervening change

in the law that warrants relief under Rule 60(b)(6). The Seventh Circuit case is

Simpson v. Brown, 860 F.3d 1001 (7th Cir. 2017). According to Sakuma, in

Simpson, the Seventh Circuit sua sponte staved off dismissal of an attorney-drafted,

third amended complaint by both raising and rejecting a defense that had not

previously been an issue in the case. See Dkt. No. 104-1 at 27.3



3
 This is a very liberal construction of Sakuma’s characterization of the Simpson case, given that
Sakuma’s actual summary of the same is difficult to follow.
                                                 5
       This, obviously, does not concern law (let alone a change in the law) that was

applied in dismissing this case either in the October 28, 2016 Order or the Ninth

Circuit’s affirmance, as Simpson has nothing to do with Rooker-Feldman or RICO.

Sakuma, instead, appears to contend that Simpson requires a court to construe one of

the claims she raised in the FAC as a different claim in order to stave off dismissal of

this action. See id. at 30. 4 Even if the Court was willing to assume that the

foregoing could constitute a change in the law for Rule 60(b) purposes, 5 Sakuma’s

characterization of Simpson would not change anything the Court did in the October

28, 2016 Order. Put another way, in dismissing the FAC, the Court did not refuse

to do something that Simpson now purportedly allows the Court to do. On October

28, 2016, the Court could have construed the allegations in the FAC as raising a

plausible claim under federal law, but only if those allegations could be so

construed.6 Nothing in the law prevented the Court from doing this and nothing in


4
  Specifically, Sakuma states the following: “Here, Sakuma requests that this Court apply Simpson
to sua sponte apply §§ 1993, 1985(2), and (3) for stated but unlabeled statutory claims to starve
[sic] off dismissal on the merits, and notice by labeling the state law equivalent of ‘abuse of
process’ in the [FAC].”
5
  As far as the Court is concerned, the part of Simpson upon which Sakuma relies is not “law.” In
Simpson, the Seventh Circuit merely stated that, even if a defense had been asserted in the case, the
allegations in the complaint were sufficient to defeat it. Simpson, 860 F.3d at 1006. The Seventh
Circuit made this statement in order to “address the pleading posture” of the case. Id. at 1005. In
other words, to explain why the substantive merits of a claim could be addressed when, ordinarily,
the claim could not be raised against the defendants named in the case.
6
  The allegations in the FAC, however, could not be so construed. Sakuma does not adequately
explain otherwise. Instead, she asks this Court to construe her state law claim for “abuse of
process” as multiple claims under various federal statutes and then provides a laundry list of
paragraphs from the FAC that she says “categorize[]” a conspiracy to obstruct justice. See Dkt.
No. 104-1 at 30-32. At no point does Sakuma explain why any of the FAC’s allegations should
                                                  6
the law, Simpson included, has changed in that regard. Sakuma does not accurately

contend otherwise. Instead, she appears to contend that, because she cannot find a

Ninth Circuit decision sua sponte raising a claim in an attorney-drafted, as opposed

to a pro se-drafted, complaint, Simpson “extends” Ninth Circuit law. 7 See id. at

29-30. This is not a “change” in the law. See Phelps v. Alameida, 569 F.3d 1120,

1136 (9th Cir. 2009) (explaining that Rule 60(b)(6) relief was appropriate when,

inter alia, “the law in our circuit was decidedly un settled….”).8 As a result, the

motion for relief is denied to the extent it relies on a purported change in the law. 9


be construed as alleging claims under the federal statutes she cites. Having independently
reviewed the FAC, the Court cannot discern how any of the allegations support a claim under these
statutes either, including Sakuma’s contention of a conspiracy. Simply put, the conclusory
assertions that defendants “associated together” or “conspired” do not plausibly allege a claim of
conspiracy.
7
  Of course, in Simpson, the Seventh Circuit did not sua sponte raise a claim on behalf of any party,
pro se or attorney-represented. Instead, Simpson is quite clear that the parties litigated a plausible
claim on the merits, but an unraised defense may (but did not at the pleading stage) apply.
Sakuma asks this Court to do something far different. In addition, although Sakuma alleges that
she is an attorney licensed in California, see Dkt. No. 9 at ¶ 50, she proceeded in this case pro se.
The FAC was construed with that in mind. See Dkt. No. 95 at 21 (acknowledging that pro se
complaints are liberally construed and describing Sakuma as a pro se plaintiff). As such, Simpson
does not appear to be at all relevant to this case, even when considered in the manner in which
Sakuma frames it.
8
  Sakuma appears to believe that this conclusion in Phelps supports her reliance upon Simpson
because Simpson “does not overturn any settled legal precedents in the Ninth Circuit.” See Dkt.
No. 104-1 at 29. The fact that Simpson does not upset Ninth Circuit law is not something that
favors granting Sakuma any relief. Instead, it merely demonstrates why Simpson does not
represent a change in the law.
9
  The Court notes that, rather than relying on a change in the law, the motion for relief, more
accurately, seeks an opportunity for Sakuma to amend the FAC by adding claims under various
federal statutes. See Dkt. No. 116 at 14 (asserting, in her reply, that Sakuma has a right to amend
the FAC). Although, in the October 28, 2016 Order, the Court did not allow leave to amend the
FAC, Sakuma could have moved under Rule 59(e) to alter, or, after 28 days, Rule 60(b) for relief
from, that decision. Sakuma did not take these approaches, even though she now contends that
her new claims were present in the FAC. See id. This is another reason why relief under Rule
60(b) is inappropriate here: Sakuma has simply moved unreasonably late for the relief she actually
                                                  7
                                    CONCLUSION

       Because the reasons Sakuma provides for Rule 60(b)(6) relief are meritless,

not dispositive, and/or irrelevant, the motion for relief, Dkt. No. 104, is DENIED.

       IT IS SO ORDERED.

       Dated: June 14, 2019 at Honolulu, Hawai‘i.




seeks. See Fed.R.Civ.P. 60(c)(1).
                                          8
